DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment 3 (Figures 8A and 8B, Claims 1-20, in the reply filed on 26 February 2021 is acknowledged. However, claims 1-4, 9 are considered for examination and 5-8, 10-20 are withdrawn for prosecution. The withdrawn claims pertain to a non-elected embodiment which is Embodiment XI, Figure 15. The applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
coil groups (i.e., 21B, 22B, 23B)…configured by connecting a plurality of coil pattern groups (i.e., 21B, 22B, 23B in series, each of the pattern groups formed by connecting n of the coil patterns in parallel…”. This is not true in the elected embodiment represented by Figures 8A-8B because pattern groups 21B and 23B (which belong also as coil group) in Figure 8A have coil patterns e.g., 230-232 that are connected in series. Therefore, not each of the pattern groups formed by connecting n of the coil patterns have the coil patterns connected in parallel. Paragraph 0093 of the Specification discloses each of the coil groups 21B and 23B has number of parallels, which is one. This is not also true. There is no parallel connection in coil groups 21B and 23B. Paragraph 0094 of discloses the true coil pattern connection of coil groups 21B and 23B, which is the series connection.
Claim 1, lines 10-11, recites “…a number of parallels n of at least one of the coil groups is different from a number of parallels n of another one of the coil groups…”. This is not true in Figure 8A, 8B because each coil groups i.e., P1 to P6 have the same number of parallel n coil pattern. Each one of the coil groups P1 to P6 has two parallel coil patterns connected together.
Claim 2, lines 2 to 3, recites “…the coil groups having the least number of parallels n…”. All the coil groups P1 to P6 in Figures 8A, 8B have the same number of parallels n, regardless of whether the patterns are disposed in magnetic or non- magnetic insulating layer.
Claims 3, 4 and 9 also recites “…least number of parallels n…” and are directly and indirectly dependent from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. [JP 2008053368 A] (Abstract and Drawing provided by Applicant) in view of Nakajima et al. [U.S. Patent No. 8587400 B2].
Regarding claim 1, Okamoto discloses a multilayer inductor comprising:
a multilayer body (e.g., 20, Fig. 4) including a plurality of insulating layers (e.g., A1, A4-A15, A17-A23) laminated in a lamination direction; and
a plurality of coil groups (e.g., 10A-10F, 20G) arranged in the multilayer body 10 along the lamination direction and connected in series,
wherein each of the coil groups includes a plurality of coil patterns (e.g., B1-B15) respectively provided on the insulating layers (i.e., A4-A15, A17, A18, A21-A23) and laminated in the lamination direction, and is configured by connecting a plurality of n (n is a positive integer) of the coil patterns in parallel,
a number of parallels n of at least one of the coil groups is different (e.g., coil group 20G shown in Figure 4 or the equivalent 26G shown in Fig. 5 has three coil patterns in parallel) from a number of parallels n of another (e.g., coil group 10A has two coil patterns in parallel, Fig. 4) one of the coil groups, and 
the insulating layers (e.g., A1, A4-A15, A17-A23) include a non-magnetic insulating layer (Paragraph 0046), and at least one of the insulating layers (e.g., A4) adjacent to one of the coil patterns (e.g., B1, B2, Fig. 4) is the non-magnetic insulating layer.
Okamoto discloses the instant claimed invention discussed above except for the insulating layers include a magnetic insulating layer.
Nakajima discloses laminated chip 1 has plurality of insulating layers include magnetic insulating layer 3 [Col. 5, Lines 1-5, Fig. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic insulating layer in a laminated inductor as taught by Nakajima to the laminated inductor of Okamoto to provide the device to enhance magnetic flux circulation from inner side of the coil and the outer side of the coil.
Regarding claim 2, Okamoto discloses at least one of the insulating layers (e.g., A4, Fig. 4) adjacent to one of the coil patterns (e.g., B1) included in one of the coil n (e.g., two coil patterns in parallel) is the non-magnetic insulating layer.
Regarding claim 3, Okamoto discloses the insulating layer (e.g., A4) located at a center of one of the coil groups (e.g., A4 is between A1 and A5 or center of coil group 10A, Figure 4) having the least number of parallels n in the lamination direction is the non-magnetic insulating layer.
Regarding claim 4, Okamoto discloses the one of the coil groups (e.g., 10A) having the least number of parallels n is disposed in an outer side portion in the lamination direction.
Regarding claim 9, Okamoto discloses the one of the coil groups (e.g., 10A) having the least number of parallels n is disposed in an outer side portion in the lamination direction (see Figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837